Citation Nr: 0505203	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee, based on an 
initial award.

2.  Entitlement to a disability rating in excess of 20 
percent for lateral instability of the left knee, based on an 
initial award.

3.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to October 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 RO decision that granted the 
veteran's claim of service connection for traumatic arthritis 
and lateral instability of the left knee, and assigned 10 and 
20 percent ratings, respectively.  The veteran appeals to the 
Board for higher ratings for his left knee disability.  This 
matter also arises from a February 2004 RO decision that 
denied an increase in a 30 percent rating for a right knee 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a January 2005 statement, the veteran requested that he be 
scheduled for a videoconference hearing to be held at the RO 
before a Veterans Law Judge.  This hearing has not yet been 
scheduled. 

Accordingly, this case is hereby remanded to the RO for the 
following action:

The RO should schedule a videoconference 
hearing for the veteran to be held at the 
RO before a Veterans Law Judge in 
accordance with 38 C.F.R. §§ 19.75, 
20.704 (2004).  Unless the veteran 
responds, preferably in a signed writing, 
that he no longer desires such hearing, 
the hearing should be held.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

